Citation Nr: 1125926	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-49 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for a service connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In 2009, the RO granted entitlement to service connection for PTSD and a left knee disability and assigned, respectively, 30 percent and 10 percent disability ratings.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's PTSD is more severe than as characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

2.  The record does not reflect that the Veteran has, during the appellate period, experienced hospitalization for PTSD or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

3.  The Veteran's service-connected left knee disability is manifested by pain, tenderness and crepitation; in February 2009, flexion of the left knee was measured from zero (0) to 100 degrees and extension was measured at 0 degrees.

4.  The record does not reflect that the Veteran has experienced hospitalization for her left knee disability or reflect that disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

5.  The Veteran's service-connected disabilities, without regard to age or other disabilities, do not preclude her from obtaining and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent rating for PTSD are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for PTSD, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability are not met. 38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2010).

4.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, for her left knee disability, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).

5.  The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").


The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

September and November 2008 pre-adjudication letters explained the evidence necessary to substantiate a claim for service connection.  Although the Veteran was not subsequently notified of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The November 2008 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of her claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of February 2009 VA examinations.  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 2009 VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the left knee disability and PTSD. Although the last VA examination of record is dated more than two (2) years ago, the Board notes that no medical evidence within the claims file indicates that the disability worsened after that time.  Further, the Veteran has not alleged that her disabilities have worsened.  Accordingly, the Board finds that an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As there is no medical or lay evidence that the disability level has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the particular claims on appeal.  She has been given ample opportunity to present evidence and argument in support of her claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).




PTSD

The Veteran seeks entitlement to a disability rating in excess of 30 percent for her service connected psychiatric disability.  She submitted a notice of March 2009 disagreement to the March 2009 rating decision that assigned a 30 percent disability rating  for PTSD; she contended that a disability rating of 70 percent or 100 percent was appropriate.  In May 2009, the RO confirmed and continued the 30 percent evaluation.  For the reasons and bases discussed below, the Board finds that the 30 percent rating is appropriate for her disability.

The Veteran's psychiatric disorder has been evaluated under the general rating formula for mental disorders (38 C.F.R. § 4.130):

A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130. DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A November 2008 private psychiatric report states that the Veteran was evaluated for PTSD and assigned a GAF of 40.  PTSD was described as severe and chronic with symptoms such as frequent intrusive thoughts, traumatic nightmares, avoidance of conversations about military service, estrangement and detachment from others, increased irritability, problems with memory and concentration, hypervigilance, and exaggerated startle response.  The report reflects that the Veteran reported trouble being physically affectionate with others, trouble going to sleep and staying asleep, nightmares, social isolationism, and avoidance of media dealing with military topics.  She startles easily and does not like to be in crowds.  

Upon examination, the Veteran was cooperative, normally dressed, and oriented to time, place, and person.  Her affect was flat, thought process linear, and judgment and insight were limited.  The report states that there was no current homicidal or suicidal ideation.  The report further states that PTSD symptoms have interfered significantly in the Veteran's personal, social, and professional lives with hypervigilance and hyperarousal resulting in decreased productivity and reliability at jobs and with difficulty with memory and concentration compromising the ability to learn new skills.  

The private examiner opined that, due to the severity and chronicity of her symptoms, she was likely to experience exacerbation of her symptoms and, as a result, was considered unemployable.  However, it is unclear whether the examiner was aware, as was evidenced by the subsequent VA examination detailed below, that the Veteran was then employed as a full time claims assistant in Durham, North Carolina. 

The Veteran was afforded a VA examination in February 2009.  The report from that examination reflects that the Veteran was undergoing private psychotherapy for PTSD, but was not receiving any other treatment.  The Veteran reported that, after service, she became less social and began to experience lack of enjoyment.  There was no history of suicide attempts and no current homicidal or suicidal thoughts.  Her mood was described as anxious, depressed, and fearful.  She reported difficulty with concentration, but was noted to be intact to person, time, and place with fair judgment and insight.  Critically as it bears upon her credibility, the examiner noted that the Veteran's presentation with regard to concentration was "questionable" and observed that she was able to maintain concentration apart from when concentration was being assessed.  

The Veteran reported to the 2009 examiner that she occasionally does not care about personal hygiene.  However, the examiner described her appearance as clean.  The examination report reflects that she experiences recurrent distressing recollections of her in-service stressor (a personal assault leading to miscarriage), distressing dreams, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner noted that she persistently avoided stimuli associated with the trauma and had numbed general responsiveness as well as increased arousal manifested by difficulty falling or staying asleep, irritability, hypervigilance, and an exaggerated startle response.  The report states that those symptoms are chronic and cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner assigned a GAF of 60 and noted that the Veteran reported being able to do her job, but experienced social isolation and had some difficulty going shopping.

In conclusion, the 2009 VA examiner noted that there was not total occupational and social impairment, that PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, and that there was not reduced reliability or productivity.  However, the examiner noted occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.

An April 2009 letter from the Veteran's private psychologist again reflects a GAF of 40.  The letter states that recent evaluation of the Veteran revealed PTSD symptoms such as nightmares, hyperirritability, avoidance of crowds, isolating behaviors, hyperstartle reflex, and avoidance of conversations about military service.  The private psychologist stated that the Veteran had made attempts to socialize at church, but felt estranged from other church members.  Her mood was described as dysthymic and the psychologist stated that, due to the chronicity of symptoms, the Veteran's prognosis for recovery was poor.

In May 2009, the Veteran's psychologist wrote another letter to VA about the Veteran's work environment.  Specifically, the psychologist observed that the Veteran startles easily and that when other workers approach her from behind, she becomes so stressed that she may not be able to concentrate.  As such, the psychologist opined that the "ideal workstation for her is one that is apart from other workers so that she can put her full attention to her job."

As noted above, the Veteran's PTSD is rated as 30 percent disabling.  A 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

A higher, 50 percent, disability rating is not warranted unless there is occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran submitted a March 2009 notice of disagreement contending that a 70 percent or 100 percent disability rating was appropriate.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   Although the Veteran has construed her PTSD symptoms as more closely approximating a higher disability rating, the Court held in Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) that VA cannot ignore a veteran's testimony, but a veteran's personal interest may affect the credibility of the evidence.  The Board also notes that the February 2009 examination report, in specific regard to concentration ability, indicates that the Veteran might be malingering.

Here the Veteran has been observed to experience occupational and social impairment due to PTSD. That impairment is due to symptoms such as depressed mood, anxiety, suspiciousness, and chronic sleep impairment, which are encompassed by the 30 percent disability rating.  The Veteran's private psychologist, in November 2008, observed flattened affect, difficulty in establishing and maintaining effective work and social relationships, and interference with productivity and reliability - these criteria are encompassed by the 50 percent disability rating.  However, the 2008 private psychologist's opinion does not make any reference to the Veteran's job and assesses her as unemployable.  In February 2009, the Veteran reported being employed, full-time, for the past seven (7) months and not missing any work except when necessary for a medical appointment.  As such, the evidence reflects that the Veteran was employed at the time of the November 2008 private assessment.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a physician's knowledge of relevant case facts bears on the probative value assigned to a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

As the evidence clearly reflects that the Veteran was able to perform a full-time job at the time the private psychologist opined that she was unemployable, the Board finds the 2008 medical opinion not probative as to the Veteran's true level of disability.  The Board notes that it may choose not to favor the opinion of a competent medical professional so long as providing an adequate statement of reasons and bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the 2008 evaluation report provided by the private psychologist is contradicted by the other evidence of record - the Veteran was employable at the time of the report and a 2009 letter from the same psychologist reflects that she continued to be able to perform her job.  Further, although the 2008 report states that she isolated herself socially by estrangement and detachment; a 2009 letter from the same psychologist reflects that she belonged to a church and attempted to socialize with other churchgoers.  The evidence also reflects that the Veteran has continued to be able to care for her two (2) children in addition to working full-time.

Although the 2009 submissions from the Veteran's private psychologist reflect higher functioning than described in the 2008 evaluation report, the Board observes that the private psychologist consistently assigned a GAF score of 40. The VA examiner assigned a GAF score of 60.  Scores ranging between 51 and 60 are assigned when there are moderate symptoms; a score of 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  GAF scores are just one of the medical findings employed in a rating determination and the score assigned does not determine the disability rating VA assigns.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The evidence of record reflects that the Veteran has not neglected her family or been unable to work.  There is no evidence of panic attacks or memory impairment.  

Pursuant to 38 C.F.R. § 4.7, a higher disability evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Although the private psychologist has consistently assigned a GAF score of 40 and the November 2008 private assessment describes the Veteran's PTSD as resulting in flattened affect with hypervigilance and hyperarousal causing decreased productivity and reliability at jobs and with difficulty with memory and concentration compromising the ability to learn new skills such that the Veteran is unemployable, the Board finds that opinion not probative as the findings are contradicted by other evidence of record.  The Veteran's disability picture most closely resembles a 30 percent disability rating for the entirety of the appellate period.  

The Board has carefully considered the Veteran's March 2009 contention that the opinion of the private psychologist should be afforded more weight due to their long-standing treatment relationship.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional or dispositive weight. The Court has declined to adopt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993). The United States Court of Appeals for the Federal Circuit (Federal Circuit) also has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence. See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Here, the November 2008 report represents the private psychologist's initial evaluation of the Veteran and clearly indicates lack of knowledge of relevant case facts - in particular that the Veteran was then employed.  See Nieves-Rodriguez, 22 Vet. App. at 300; 

Further, the two (2) 2009 letters from the private psychologist support the assignment of a 30 percent disability rating as they both reflect that she is able to work, makes attempts to socialize outside of work, and cares for her children.   Like the 2009 VA examination report, the 2009 statements from the private psychologist reflect the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  No evaluation, not even the November 2008 evaluation, has revealed any of the following: circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; or impaired abstract thinking.  

The symptoms listed under the 50 percent evaluation criteria are examples of the types and degree of symptoms that would warrant such evaluation, and that the Veteran need not have all of these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan, 16 Vet. App. 436.  However, the criteria described under the 50 percent evaluation indicate a more serious disability than the Veteran has demonstrated for the reasons described above.  

The preponderance of the evidence is against a finding that the Veteran's posttraumatic stress disorder symptoms more nearly approximate the criteria for a higher rating of 50 percent during the appeal period.  The current disability picture approximates the criteria for a 30 percent disability rating.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the Veteran has not required frequent hospitalizations for posttraumatic stress disorder.  Further, all of the symptoms described by the February 2009 VA examiner and the Veteran's private psychologist are contemplated by rating schedule.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  As noted above, the Veteran's employment record does not indicate that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Left Knee

The Veteran is claiming entitlement to an evaluation in excess of 10 percent for a left knee disability.  For the reasons and bases discussed below, the Board finds that the current 10 percent rating is appropriate for her left knee disability.

The Veteran's 10 percent disability rating is pursuant to Diagnostic Code 5024.  This Diagnostic Code 5024 is for tenosynovitis; the rating schedule specifies that "diseases listed under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative." 38 C.F.R. § 4.71a (2010).  Diagnostic Codes 5260 and 5261 are for limitation of leg flexion and extension.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  




The knee is considered a major joint. 38 C.F.R. § 4.45(f) (2010). The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations. 38 C.F.R. § 4.45.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As noted, diseases under Diagnostic Codes 5013 to 5024 will be rated on limitation of motion as degenerative arthritis.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has arthritis, as shown by x-ray, and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).

The Veteran was granted service connection for left knee tendonitis in a March 2009 rating decision, which assigned a ten (10) percent disability evaluation, effective July 5, 2008.  In a March 2009 notice of disagreement, the Veteran contended that the 10 percent evaluation did not accurately reflect the current severity of the disability.  Specifically, she contended that the assigned disability rating did not "consider functional loss, due to pain on movement, as required by 38 C.F.R. § 4.40" and did not "consider the effect of the treating medication." 

A February 2009 VA examination report reflects review of the claims file and observes that the Veteran began experiencing left knee pain during service.  The report indicates that the Veteran reported pain and stiffness of the left knee joint, but no giving way, locking, effusion, or instability.  She wore a knee brace at all times and treated knee pain with ibuprofen.  The report specifically observes no side effects from this treatment.  The examiner noted that, due to the knee disability, the Veteran avoids heavy lifting at work, has increased knee pain with increased activity, and uses a cane for both the knee disability and a back problem.  Upon examination, there was no evidence of abnormal weight-bearing, no bony enlargement, and no deformity.  The examiner did note the existence of crepitation.  Range of motion was measured as follows:  0 to 100 degrees of flexion, with pain at 100 degrees; and 0 degrees of extension with no pain.  X-ray of the left knee was negative.

As noted, the Veteran is currently assigned a ten (10) percent disability rating for her left knee disability.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In February 2009, the Veteran's knee flexion, after repetitive motion, was measured at 100 degrees and extension at zero degrees.

Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As such, the Veteran's level of disability does not warrant the assignment of a non-compensable rating under either Diagnostic Code.  However, she does experience some, although not a compensable degree of, limitation of flexion, as well as pain in the left knee joint.  The March 2009 rating decision reveals that the 10 percent disability rating was assigned on the basis of painful motion of a major joint.

Under these circumstances, the Board must conclude that the criteria for a rating, under either Diagnostic Code 5260 or 5261, in excess of 10 percent for the left knee have not been met at any point during the appellate period.  Although the Veteran has evidence of painful motion of the left knee, she has never shown limitation of knee flexion or extension warranting a zero-percent disability rating under Code 5260 or Code 5261.  X-ray of her left knee was negative in February 2009 so, as there is no evidence of arthritis, there is no basis to assign separate ratings under either Code 5003 or Code 5010.  Further, the 2009 examiner did not determine that the left knee disability warranted additional range of motion losses due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202.

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disability and entitle her to a higher rating, but has found none.  As the Veteran has never been diagnosed with recurrent subluxation or lateral instability, ankylosis of either knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Codes 5257, 5256, 5262, 5263, 5258, or 5259.  




Although the Veteran has contended that the current 10 percent disability rating does not compensate her for functional loss, the Board notes that functional loss was the basis of the initial assignment of the disability rating.  She also has contended that the rating does not consider "the effect of the treating medication," but she has not been diagnosed with, or reported, any such effects.  Further, the 2009 examiner specifically stated that there were no side effects of the treatment.

As there is no medical evidence supporting an increased rating for the knee disability, there also is no basis for a staged rating.  The claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disability, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected left knee disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disability in question.  Although the Veteran has indicated that her knee disability limits her work activities by, as reported to the 2009 examiner, preventing her from lifting heavy objects, there is no objective evidence in the claims file that her knee disability markedly interferes with her ability to work, above and beyond that contemplated by her separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The 2009 VA examination report reflects that, despite the disability, the Veteran continues to go work and is able to perform her job.  In the absence of objective evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Veteran experiences some occupational impairment, "the criteria reasonably describe[s] the claimant's disability level and symptomatology" and, as such, "the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.  

Total disability rating based on individual unemployability (TDIU).

A total rating for compensation based upon individual unemployability is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Here the Veteran has claimed entitlement to a 70 percent or 100 percent disability rating for PTSD.  As such, she has made a claim for the highest rating possible.  The November 2008 private psychological evaluation states that she is unemployable so she has also submitted evidence of unemployability.  In these circumstances, under Roberson, the Board must consider whether she is entitled to TDIU.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability (TDIU), there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for PTSD, which is rated as 30 percent disabling.   She is also service-connected for a left knee disability, which is rated ten (10) percent disabling.  She is non-compensably rated for lumbar strain, bilateral dry eyes, and hypertension.  Her combined disability rating is 40 percent.  Thus, she does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are to be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  As such, the Board must determine whether the Veteran is unemployable by reason of service-connected disabilities.


The record reflects that the Veteran's private psychologist opined during their initial evaluation in November 2008, that she was unemployable.  However, the claims file indicates that she has held a full-time job since approximately the time of her discharge from service in July 2008. There is no evidence of actual unemployment within the claims file.

As discussed above, the Veteran does not meet the criteria for application of schedular TDIU criteria, but a November 2008 private psychological assessment indicates that she is unemployable due to service-connected PTSD.  Although a veteran who does not meet the criteria for schedular TDIU may be referred to the Compensation and Pension Service for evaluation of entitlement to TDIU on an extraschedular basis if she is found to be unemployable due to service-connected disabilities, here, the preponderance of the evidence is against a finding that the Veteran is, for any reason, precluded from obtaining and maintaining all forms of substantially gainful employment.  


The record reflects that the Veteran experiences multiple disabilities that affect her occupational functioning, but she is able to maintain full-time employment.  As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of her service-connected disabilities, the Board finds that entitlement to a total disability rating based on individual unemployability, on a schedular or extraschedular basis, is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Board has carefully considered whether it may proceed with this aspect of the Veteran's increased rating claim without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).  However, the Board finds that no prejudice inures to the Veteran as a result of this action as no further development or advisement to the Veteran will avail her of a higher rating.  The Veteran's combined rating is as stated above and the only specific contention, or otherwise raised by the record, is that the Veteran is unemployable because of PTSD.  This contention has been considered and rejected by the Board because its underlying factual basis is clearly contradicted by the record.  



ORDER

A disability rating in excess of 30 percent for PTSD is denied.

A disability rating in excess of 10 percent for a left knee disability is denied.

A total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


